Citation Nr: 1601795	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-24 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for generalized arthritis, to include gout.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 1974 to May 1996.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2011, the Veteran testified at a local hearing before a Decision Review Officer (DRO); a transcript of that hearing is of record.  The Veteran had also requested a Board hearing, but he withdrew this request in May 2015.

The issue of service connection generalized arthritis was previously characterized as service connection for gout.  The Court of Appeals for Veteran Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons and the current evidence of record the issue has been broadened and recharacterized as indicated on the title page.

Additional evidence has been received since the more recent supplemental statement of the case.  His former representative waived the Agency of Original Jurisdiction's (AOJ) initial consideration of this evidence.  Since that time, as suggested, the Veteran provided information suggesting that the Disabled American Veterans (DAV) was now his representative.  DAV was given the opportunity to provide an Informal Hearing Presentation at the same time the Board sought to clarify the representation question.  An updated appointment of representation was received.  However, DAV apparently declined to provide an IHP.

Records stored electronically in Veterans Benefits Management System (VBMS) and Virtual VA have also been reviewed. 

The issues of service connection for bilateral knee disorders, bilateral shoulder disorders, a back disorder, bilateral forearm and hand disorders, and bilateral foot arthritis, and a higher rating for hypertension have been raised by the record in July 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  See VA 21-526EZ received July 31, 2015.

The issues of service connection for gout and an initial compensable rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

It is at least as likely as not that the Veteran's right ear hearing loss had its onset during service due to noise exposure and acoustic trauma.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for right ear hearing loss.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As the Board is granting the claim for service connection, compliance with VA's duty to notify and assist need not be further considered.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

II. Legal Criteria and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362 , 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

Concerning the first element, impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

A VA audiometric examination in May 2009 revealed pure tone audiometry thresholds in the right ear at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz that were at 10, 25, 30, 30, 60 decibels, respectively.  CNC speech recognition was 84 percent in the right ear.  These findings show that the Veteran's hearing loss meets the criteria for a current disability under 38 C.F.R. § 3.385.  The first element, existence of present disability, is satisfied. 

Turning to a second element, service treatment records do not show a right ear hearing loss disability during the Veteran's active duty.  The June 1974 enlistment audiogram revealed that pure tone audiometry thresholds in the right ear at the frequencies of 500, 1000, 2000, and 4000 hertz were at 5,5,10, 0 decibels, respectively.  On this examination, findings at the frequency of 3000 hertz were not recorded, so results in only 4 of the 5 frequencies set forth in 38 C.F.R. § 3.385 are available.  The March 1996 audiogram, just prior to his separation from service, revealed that pure tone audiometry thresholds in the right ear at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz were at 5, 20, 15, 5, 25, respectively.  Even though a disability is not shown, when these findings are compared to the findings on the enlistment audiogram, there is evidence of a negative shift in some frequencies.  

The Veteran testified that his hearing deteriorated while in service due to jet noise he was exposed to while a security policeman for 6 years.  See page 20 of the hearing transcript.  He also contends his right ear hearing loss should be service-connected because it was exposed to the same noise as his left ear, which is service-connected.  See December 2011 substantive appeal.  His service treatment records confirm his duties exposed him to flight line noise and that he was first assigned to duty in a noise environment in January 1975.  See August 1976 and July 1977 hearing conservation date sheets.  

Turning to the final element, a nexus to service, an August 2011 VA examiner commented that when the Veteran entered the military the hearing thresholds were 15 dB HL or better from 500 Hz through 4000 Hz and did not reach VA standards for hearing loss.  He also noted that a March 1996 medical examination shows that at retirement hearing, thresholds were 25 dB HL or better from 500 Hz through 4000 Hz in the right ear and did not reach VA standards for hearing loss when applying any pre tone VA criterion.  The examiner opined that the current right ear hearing loss is not caused by or the result of noise exposure he experienced in military service.  His reasoning was that the history reported by the Veteran states hearing problems started in 1980 and that a hearing test 16 years later in March 1996 revealed thresholds of 25 dB HL or better from 500 Hz to 4000 Hz and although there was a decline in hearing from the time he entered service to the time of retirement, it did not reach VA standards for hearing loss.  He added that noise only affects hearing when it occurs and does not have a continuing or progressive effect.

In assessing the probative value of the opinion, the examiner appears to have based his opinion solely on the absence of a hearing loss disability in service treatment records.  The Veteran is not precluded from establishing service connection based solely on hearing that was within normal limits at time of separation from service.  Rather, a hearing loss disability diagnosed after service may be service connected if the evidence nonetheless shows it is related to his service and not, instead, other causes (intercurrent causes).  The Court has specifically held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Id.  Thus, the fact there was no disability in service does not generally serve as a sufficient basis to determine no nexus exists.

The Veteran is also competent to report having hearing loss in service and his assertion is credible in light of the shift in right ear hearing noted in service; consequently, his statement in probative.  See Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  He is also competent to report his continuing hearing loss since service.  Although acknowledging this, the examiner relied on when the audiometic findings first showed the Veteran's hearing loss met the criteria for a disability and essentially found inconsequential the negative shift in hearing noted during service.  As a result, the probative value of the opinion is lessened.

In the current case, the Veteran's right ear did experience an upward shift during the course of his service and he was also exposed to noise during service, but not after, all of which the examiner acknowledged.  Taken as a whole, the evidence is evenly balance as to whether a current right hear hearing loss is related to acknowledged, significant in-service noise exposure, which has already been found related to left ear hearing loss and tinnitus.  Indeed, continuity of symptomatology (right ear hearing loss) has certainly been established as such was shown in service and the Veteran's statements that his hearing loss remained constant since service is deemed credible.

As the evidence is in equipoise, it is not necessary to further delay a decision in this case by obtaining yet another opinion when, with the resolution of all reasonable doubt in the Veteran's favor, service connection for right ear hearing loss may be granted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is granted.





	(CONTINUED ON NEXT PAGE)


REMAND

Generalized Arthritis

The Veteran's service treatment records reveal injuries to both feet.  See STRs in June 1979, December 1979, and May 1991.

A July 2015 treatment record from The McDonald Army Health Center notes the Veteran's service records were reviewed and showed previous fracture in the metatarsals of both feet.  He was also being treated for osteoarthritis in both feet and knees, which was brought on by active duty and injuries sustained in service.  See page 1 of Medical Treatment Record received July 15, 2015.  No rationale was provided.    

The Veteran was also afforded a VA examination in September 2011 that offered a favorable opinion; however, an addendum changed the opinion to one that is unfavorable to the claim.  Although the physician was asked to provide rationale for the opinion, an adequate explanation was not provided.  The Veteran contends that his "gout" is related to injuries in service, but the physician only noted there was no treatment or diagnosis for gout in service and does not address the Veteran's contention.  There was no discussion of the Veteran's arthritis or in-service injuries.

As both opinions are inadequate, the matter must be remanded for a supplemental opinion.

The record also appears to be lacking post service treatment records from McDonald Army Health Center from January 2011 to June 2015.  Copies of records during this period and since July 2015 should be added to the record.

Left Ear Hearing Loss

A hearing loss disability is rated differently when service connection is established in one ear versus two ears.  As the decision above grants service connection for right ear hearing loss, the Veteran now has a bilateral hearing loss disability.  As the initial rating for the right ear is inextricably intertwined with the rating for the left ear, the matter must be remanded so both ears may be rated together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of treatment records from McDonald Army Health Center from January 2011 to June 2015 and since July 2015.

2.  The return the claims file to the September 2011 VA examiner, if available, for a supplemental opinion.  If the physician is not available, arrange for another clinician to review the Veteran's record to determine the likely etiology of any current arthritis condition.  All records stored electronically (VVA and VBMS) must also be made available and reviewed.  A notation to the effect that this record review took place should be included in the examiner's report.

a. Identify/diagnose any current arthritis condition, to include osteoarthritis and gout that presently exists or that was shown during the appeal period.  

b. The clinician is asked to opine whether is at least as likely as not that any current arthritis condition had its onset during service, within one year of his separation from service, or is otherwise related to his military service.  In rendering an opinion, the clinician must specifically address the Veteran's contention that his arthritis and/or gout is related to injuries that occurred during his service.  A complete rationale should be provided for each opinion expressed.

3.  After the requested development has been completed, the examination report should be reviewed to ensure compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  After completing any other development deemed necessary, readjudicate the claim for service connection for gout and the initial rating for bilateral hearing loss.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


